Citation Nr: 0805487	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  05 40-846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation of coronary artery disease with ischemic heart 
disease, status post coronary artery bypass grafting, rated 
at 10 percent disabling from January 31, 2005 to November 6, 
2006.

2.  Evaluation of coronary artery disease with ischemic heart 
disease, status post coronary artery bypass grafting, 
currently rated at 60 percent disabling from November 7, 
2006.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1961 to 
January 1981.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2005 rating decision rendered by the 
Waco, Texas Regional Office (RO) of the Department of Veteran 
Affairs (VA), which granted service connection for coronary 
heart disease condition and assigned a rating of 10 percent 
disabling, effective January 31, 2005.  


FINDINGS OF FACT

1.  Prior to November 7, 2006, the veteran's coronary artery 
disease with ischemic heart disease status post coronary 
artery bypass grafting, associated with diabetes mellitus 
type II, was manifest by an estimated metabolic equivalents 
(METs) range of approximately 5 and an ejection fraction of 
73 percent.

2.  On and after November 7, 2006, the veteran's coronary 
artery disease with ischemic heart disease status post 
coronary artery bypass grafting, associated with diabetes 
mellitus type II, was manifest by an estimated MET level of 5 
and an ejection fraction of 45 to 50 percent. 


CONCLUSIONS OF LAW

1.  Prior to November 6, 2006 coronary artery disease was 60 
percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.104, Diagnostic Codes 7005 and 7017 (2007).

2.  The criteria for the assignment of a disability rating 
higher than 60 percent disabling for coronary artery disease 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.104, Diagnostic Codes 7005 and 7017 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

        Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in March 2005, prior to the initial adjudication of the 
claim.  The letter provided adequate notice with respect to 
the evidence necessary to establish entitlement to service 
connection.  In Dingess, the U.S. Court of Appeals for 
Veterans Claims held that, upon receipt of an application for 
a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Here, the veteran is challenging the evaluation assigned 
following the grant of service connection.  In Dingess, the 
U.S. Court of Appeals for Veterans Claims held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Id. at 
490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
In connection with the current appeal, the veteran has been 
afforded appropriate VA examinations, and available service 
records and pertinent post service medical records have been 
obtained.  The appellant has not identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Accordingly, the Board will address the merits of the claim.  

        Legal Criteria and Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found.  In other words, 
the evaluations may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 126 (2001), see also Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  A disability may 
require re-evaluation in accordance with changes in a 
veteran's condition.  It is thus essential, in determining 
the level of current impairment, that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.1 (2007).  After careful review of the evidentiary 
record, the Board concludes that a uniform evaluation is 
warranted.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2007).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, supra. at 54.  

The veteran's coronary artery disease, status post coronary 
artery bypass grafting associated with diabetes mellitus type 
II, has been established under 38 C.F.R. § 4.104, DC 7005-
7017.  The rating criteria for DC 7005 and 7017 are as 
follows:

A rating of 10 percent may be assigned for workload greater 
than 7 METs but not greater than 10 results in dyspnea, 
fatigue, angina, dizziness, or syncope; or, or continuous 
medication required.

A rating of 30 percent may be assigned for workload greater 
than 5 METS but not greater than 7 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope; or, evidence of 
cardiac hypertrophy or dilation on electrocardiogram, 
echocardiogram, or X-ray.

A rating of 60 percent may be assigned for more than one 
episode of acute congestive heart failure in the past year; 
or, workload of greater than 3 METs but not greater than 5 
METs resulting in dyspnea, fatigue, angina, dizziness, or 
syncope; or, left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.

A rating of 100 percent may be assigned for chronic 
congestive heart failure; or, workload of 3 METs or less 
resulting in dyspnea, fatigue, angina, dizziness, or syncope; 
or, left ventricular dysfunction with an ejection fraction of 
less than 30 percent.

Coronary heart disease condition, rated at 10 percent 
disabling from January 2005 to November 2006.

In the present claim, the veteran seeks a disability rating 
in excess of 10 percent disabling from January 31, 2005 to 
November 6, 2006.  As will be explained below, the Board 
finds in favor of the veteran on this claim.  

In an October 2001 outpatient report, it was noted that the 
veteran had atherosclerotic coronary vascular disease since 
1998 and that he had three angioplasties between July 1999 
and July 2000.  It was also noted that the veteran had angina 
and that his heart was regular without murmur, gallop or rub.  

In September 2002, the veteran underwent coronary artery 
bypass grafting.  The examiner noted that the veteran 
underwent catherization in February 1998 which showed 70 
percent mid LAD and non obstructive disease elsewhere.  It 
was noted that in June 1999, the veteran experienced 
recurrent angina and underwent catherization in July 1999, 
which showed marked progression in a moderate OM branch.  It 
was also noted that the angina recurred in October 1999, 
which led to catherization in February 2000, which showed 
restenosis of OMB.   

In a May 2005 VA compensation and pension examination for the 
heart, it was noted that the veteran's heart sound was 
regular, and there was no showing of murmurs, gallops, 
organomegally, bruits or edema.  All peripheral pulsations 
were present.  The examiner noted that the veteran's heart 
size was normal by exam and x-ray.  The veteran's METs ranged 
from 7 to 10.  The veteran was diagnosed with ischemic heart 
disease, coronary artery disease status post coronary artery 
bypass graft and stent placement.  It was noted in June 2005 
that the veteran's left ventricle wall was normal and that 
his ejection fraction was 73 percent.  The left ventricle was 
borderline dilated.  

In a July 2006 compensation and pension examination for 
hypertension, it was noted that the veteran did not have 
angina at that time and that his heart had a normal sinus 
rhythm.  It was also noted that he did not experience any 
dizziness at that time. 

The Board must determine if a rating in excess of 10 percent 
disabling for coronary artery disease is warranted for the 
period of January 31, 2005 to November 6, 2006.  The AOJ has 
assigned a staged rating.  The Board does not agree. 

In regard to METs, the 2005 examiner estimated METs as 7-10.  
However, there is nothing in the record that supports the 
opinion.  It is a medical conclusion without any supporting 
foundation. Although the ejection fraction was reported as 
73%, the left ventricle was borderline dilated.  Furthermore, 
in the veteran's December 2005 substantive appeal, he 
reported that he was unable to do activities and exertion 
that he was able to do prior to surgery.  It is essentially 
these same reports that later establish that he was able to 
walk to the mailbox, thus justifying the estimated METs as 5.  
Nothing in the 2006 report establishes that his limited 
ability to walk to a mailbox started on the day of the 
examination.  Based upon the inadequacy of the 2005 VA 
examination, the lay statements in the substantive appeal and 
the subsequent VA examination (that contained a supported 
opinion), the Board is unable to conclude that the veteran 
was only 10 percent disabled prior to November 7, 2006.  
Accordingly, the Board finds that a uniform rating of 60 
percent disabling is warranted.  

Coronary heart disease condition, currently rated at 60 
percent disabling.  

Since the Board has established a uniform evaluation, it must 
be determined whether an evaluation in excess of 60 percent 
is warranted.  The veteran seeks a disability rating in 
excess of 60 percent disabling.  As will be explained below, 
the preponderance of the evidence is against a higher rating.  

To warrant a rating higher than 60 percent disabling for 
coronary heart disease condition it must be shown that the 
veteran has chronic congestive heart failure; or, workload of 
3 METs or less resulting in dyspnea, fatigue, angina, 
dizziness, or syncope; or, left ventricular dysfunction with 
an ejection fraction of less than 30 percent.
 
In a November 2006 compensation and pension examination, the 
veteran complained of increased fatigue with exertion AOR 
with prolonged walking associated with occasional dyspnea.  
The veteran reported that he felt as if his energy level 
decreased.  The veteran was given a METs level of 5 and it 
was noted that he walked from the house to the mailbox and 
then back.  The echocardiogram results demonstrated a 
worsening effect with a change in ejection fraction 
diminished from 73 percent on June 23, 2005, to 45 to 50 
percent at that time.  

Based on the evidence above, the Board finds that a rating 
higher than 60 percent disabling for coronary heart condition 
is not warranted.  The veteran's current MET level is 
evaluated at 5 and there is no showing of chronic congestive 
heart failure.  Also, left ventricular dysfunction with an 
ejection fraction of less than 30 percent has not been shown; 
rather, ejection fraction was shown at 45 to 50 percent.  To 
warrant a higher rating the veteran's MET level must be shown 
to be three or less, or the veteran must show chronic 
congestive heart failure; or left ventricular dysfunction 
with an ejection fraction of less than 30 percent.  The 
evidence does not show that the veteran has the symptoms 
required for the higher 100 percent evaluation.  Accordingly, 
an evaluation higher than 60 percent for the veteran's 
coronary heart condition is not warranted at this time.  

The Board has considered the veteran's lay statements.  
However, even his lay statements do not support an evaluation 
in excess of 60 percent.  Regardless, far more probative is 
the result of the 2006 VA examination that was prepared by a 
skilled examiner and contained objective testing and a 
factual foundation for the opinions reached.


ORDER

A 60 percent evaluation for coronary artery disease, with 
ischemic heart disease status post coronary artery bypass 
grafting prior to November 7, 2006, is granted subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

An evaluation higher than 60 percent disabling for coronary 
artery disease, with ischemic heart disease status post 
coronary artery bypass grafting is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


